IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,685-01


                       EX PARTE BILLY WAYNE HAYNES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. B-35,839-A IN THE 161ST DISTRICT COURT
                              FROM ECTOR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). A jury convicted Applicant of murder and

assessed a life sentence. The Eleventh Court of Appeals affirmed the conviction. Haynes v. State,

No. 11-11-00197-CR (Tex. App.—Eastland June 13, 2013) (not designated for publication).

        Applicant raises several claims of prosecutorial misconduct and ineffective assistance of trial

and appellate counsel. He has alleged facts that, if true, might entitle him to relief. Strickland v.

Washington, 466 U.S. 668 (1984); Ex parte Weinstein, 421 S.W.3d 656, 665-6 (Tex. Crim. App.
                                                                                                      -2-

2014); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999).

        In grounds 1, 2, 6, and 8, he claims that the State presented testimony at trial from a jailhouse

informant regarding an alleged admission and threat Applicant made to the informant. Applicant

states he never talked with this informant, never made an admission, and never threatened him. He

claims he was never housed with the informant or around him at the jail to make the admission and

threat. He argues that the State presented false testimony of an admission and a threat, that trial

counsel should have exposed the testimony as false, and that appellate counsel should have raised

a prosecutorial misconduct claim regarding false testimony on direct appeal. He also faults trial

counsel for not requesting a limiting instruction regarding the threat he allegedly made against the

jailhouse informant. In ground 3, Applicant claims that the State presented false testimony from a

jailer regarding an alleged admission and that trial counsel failed to expose the jailer’s testimony as

false. In ground 4, he claims that counsel failed to object to the State’s characterization of his tattoos

and using them as evidence against him. In grounds 5 and 7, he contends that counsel should have

requested accomplice-witness instructions regarding two witnesses who testified and that appellate

counsel should have raised an accomplice-witness issue on direct appeal.

        There is no response from trial or appellate counsel in the record provided to this Court, and

there are no findings from the trial court. In these circumstances, additional facts are needed. As we

held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact.

        The trial court shall order trial and appellate counsel to respond to Applicant’s claims of

ineffective assistance by explaining counsels’ representation of Applicant, including applicable

strategy and tactical decisions. To obtain the response, the trial court may use any means set out in
                                                                                                       -3-

TEX . CODE CRIM . PROC. art. 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the

trial court shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC.

art. 26.04.

          The trial court shall make findings of fact and conclusions of law regarding the claims raised

in the habeas application. The trial court may also make any other findings of fact and conclusions

of law it deems relevant and appropriate to the disposition of Applicant’s claims for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: February 25, 2015
Do not publish